Exhibit 10.142

 

[image_002.jpg] 

 

 



March 20, 2017

 

Seamus Lagan, CEO

Rennova Health, Inc.

400 South Australian Ave

Suite 800

West Palm Beach FL 33401

 

RE:        Investment Banking Services

 

Dear Mr. Seamus Lagan:

 

This agreement by and between TCA Global Credit Master Fund, LP (“TCA”) and
Rennova Health, Inc. (hereinafter collectively known as the “Company”) is dated
March 20, 2017 and encompasses the following advisory services to be provided by
TCA to the Company (the “Agreement”).

 

1.Services Provided:

 

A range of services which may, or may not, include (1) identifying, evaluating
and advising in relation to the Company's current structural (including business
model), financial, operational, managerial, strategic, restructuring, workouts,
reorganizations and other distressed situation advisory work (2) preparing and
coordinating with the Company and others in the development of business plans
and financial models, (3) identifying potential merger, acquisition,
divestiture, consolidation or other combination ("M&A Transaction")
opportunities and negotiating, structuring and advising in connection with
potential M&A Transactions, (4) advising and assisting the Company in connection
with the preparation of any registration statements, periodic or other SEC
reports or proxies, and (5) coordinating with, and advising in connection with,
the activities of outside professionals, including without limitation attorneys,
accountants, market professionals, etc. (the “Services”).

 

In order to enable TCA to provide the Services requested, the Company agrees to
provide all information reasonably requested including historical and projected
financials (for the Company and any subsidiaries) and any known litigation and
pending liabilities. The Company also agrees to make available its management
and legal counsel upon request.

 

2.Duties.

 

TCA shall perform the Services as reasonably requested by the Company from time
to time, including but not limited to the Services described in Section 1 above.
TCA shall devote its commercially reasonable efforts and attention to the
performance of the Services for the Company on a timely basis and shall also
make itself available to answer questions, provide advice and provide Services
to the Company upon reasonable request and notice from the Company.

 

 

 

 



 1 

 

 

[image_002.jpg] 

 

 

3.Limitation of Engagement to the Company.

 

The Company acknowledges that TCA has been retained only by the Company, that
TCA is providing Services hereunder as an independent contractor (and not in any
fiduciary or agency capacity) and that the Company’s engagement of TCA is not
deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against TCA or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), employees or agents. Unless otherwise
expressly agreed in writing by TCA, no one other than the Company is authorized
to rely upon this Agreement or any other statements or conduct of TCA, and no
one other than the Company is intended to be a beneficiary of this Agreement.
The Company acknowledges that any recommendation or advice, written or oral,
given by TCA to the Company in connection with TCA’s engagement is intended
solely for the benefit and use of the Company’s management and directors and any
such recommendation or advice is not on behalf of, and shall not confer any
rights or remedies upon, any other person or be used or relied upon for any
other purpose. TCA shall not have the authority to make any commitment binding
on the Company.

 

4.Limitation of TCA’s Liability to the Company.

 

TCA and the Company further agree that neither TCA nor any of its affiliates or
any ofits or their respective officers, directors, controlling persons (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by TCA and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of TCA.

 

5.Changes to Services.

 

Any material changes to the Services to be rendered, including the schedule,
deliverables, and related fees, must be approved in writing.

 

 

 

 

 



 2 

 

 

[image_002.jpg] 

 

6.Notices.

 

All notices hereunder will be in writing and sent by certified mail, hand
delivery, overnight delivery or email, if sent to 19950 W Country Club Drive,
Suite 101, Aventura, FL 33180, or email address Dsilverman@tcaglobalfund.com,
and Bpress@tcaglobalfund.com, Attention: Donna Silverman and Robert Press.
Notices sent by certified mail shall be deemed received five days thereafter,
notices sent by hand delivery or overnight delivery shall be deemed received on
the date of the relevant written record of receipt, and notices delivered by fax
shall be deemed received as of the date and time printed thereon by the fax
machine.

 

7.Performance of Services.

 

TCA shall use its best efforts to perform the Services such that the results are
satisfactory to the company.

 

8.Compensation:

 

In consideration for the Services provided by TCA to the Company as of this
date, the Company shall compensate TCA in the amount of $150,000 in cash (the
“Fee”) which is considered non-cancellable and earned upon execution of this
agreement. In no way does it relate to or guarantees introduction to entities or
brokerage firms to assist in any of the Company’s capital raising needs. Any
agreements related to raising capital, shall be covered under a separate
agreement if needed.

 

The Company hereby agrees that, notwithstanding anything which may be contained
in this Agreement to the contrary, the Fee shall be due and owing in full in
cash and without demand on that date which is the earlier of: (i) six (6) months
following the date hereof or (ii) the immediately subsequent date when any
registration statement which may have been previously filed or which may
hereafter be filed by the Company becomes effective with the United States
Securities and Exchange Commission.

 

This Agreement may be terminated at any time by the Company but the Company
shall remain liable to pay the Fee.

 



9.Reimbursement of Expenses:

 

The Company shall promptly reimburse TCA for any reasonable costs and expenses
incurred by TCA in connection with any Services specifically requested by the
Company and actually performed by TCA pursuant to the terms of this Agreement.
Each such expenditure or cost shall be reimbursed only if: (i) with respect to
costs in excess of $250.00, individually, TCA receives prior approval from the
Company’s CEO or CFO or other executive for such expenditure or cost, and (ii)
with respect to costs less than $250, individually, provided TCA furnishes to
the Company adequate records and other documents reasonably acceptable to the
Company evidencing such expenditure or cost.

 

 



 3 

 

 

[image_002.jpg] 

 

 

10.General Restrictions on Use.

TCA agrees to hold all Proprietary Information in confidence and not to,
directly or indirectly, disclose, use, copy, publish, summarize, or remove from
the Company's premises any Proprietary Information (or remove from the premises
any other property of the Company), except (i) during the consulting
relationship to the extent authorized and necessary to carry out TCA's
responsibilities under this Agreement, and (ii) after termination of the
consulting relationship, only as specifically authorized in writing by the
Company. Notwithstanding the foregoing, such restrictions shall not apply to:
(x) information which TCA can show was rightfully in TCA's possession at the
time of disclosure by the Company; (y) information which TCA can show was
received from a third party who lawfully developed the information independently
of the Company or obtained such information from the Company under conditions
which did not require that it be held in confidence; or (z) information which,
at the time of disclosure, is generally available to the public.

 

11.Ownership of Work Product.

 

All Work Product shall be considered work(s) made by TCA for hire for the
Company and shall belong exclusively to the Company and its designees. If by
operation of law, any of the Work Product, including all related intellectual
property rights, is not owned in its entirety by the Company automatically upon
creation thereof, then TCA agrees to assign, and hereby assigns, to the Company
and its designees the ownership of such Work Product, including all related
intellectual property rights. "Work Product" shall mean any writings (including
excel, power point, emails, etc.), programming, documentation, data
compilations, reports, and any other media, materials, or other objects produced
as a result of TCA's work or delivered by TCA in the course of performing that
work.

 

12.Return of Proprietary Information

 

Upon termination of this Agreement, TCA shall upon request by the Company
promptly deliver to the Company (at the Company’s sole cost and expense) all:
drawings, blueprints, manuals, specification documents, documentation, source or
object codes, tape discs and any other storage media, letters, notes, notebooks,
reports, flowcharts, and all other materials in its possession or under its
control relating to the Proprietary Information and/or Services, as well as all
other property belonging to the Company which is then in TCA's possession or
under its control. Notwithstanding the foregoing, TCA shall retain ownership of
all works owned by TCA prior to commencing work for the Company hereunder,
subject to the Company's nonexclusive, perpetual, paid up right and license to
use such works in connection with its use of the Services and any Work Product.

 

13.Governing Law

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the laws of the State of
Nevada.

 

Should the terms and conditions contained herein be acceptable, please execute
the agreement below.

 

  

 

 



 4 

 

 

[image_002.jpg] 

 



Sincerely,

 

TCA GLOBAL CREDIT MASTER FUND, LP

 

 

By: /s/ Robert Press                               

Name: Robert Press

Title: Director

 

 

 

RENNOVA HEALTH, INC.

 

 

By: /s/ Seamus Lagan                            

Name: Seamus Lagan

Title: CEO

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

 